                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MARLON J. McGASTER,                        )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:18-00321-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Marlon J. McGaster brought this action under 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) denying his applications for a

period of disability and disability insurance benefits (“DIB”) under Title II of the

Social Security Act, 42 U.S.C. § 401, et seq., and for supplemental security income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.2 Upon



1 Having been sworn in on June 17, 2019, Commissioner of Social Security Andrew
M. Saul, as successor to Acting Commissioner Nancy A. Berryhill, is automatically
substituted as the Defendant in this action under Federal Rule of Civil Procedure
25(d).         (See          https://www.ssa.gov/agency/commissioner.html          &
https://blog.ssa.gov/social-security-welcomes-its-new-commissioner    (last   visited
Sept. 17, 2019)). This change does not affect the pendency of this action. See 42
U.S.C. § 405(g) (“Any action instituted in accordance with this subsection shall
survive notwithstanding any change in the person occupying the office of
Commissioner of Social Security or any vacancy in such office.”). The Clerk of Court
is DIRECTED to update the docket heading accordingly.

2 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
consideration of the parties’ briefs (Docs. 13, 14) and those portions of the

administrative record (Doc. 12) (hereinafter cited as “(R. [page number(s) in lower-

right corner of transcript])”) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be

REVERSED and REMANDED under sentence four of § 405(g).3

                                I.    Background

      McGaster filed an application for a period of disability and DIB with the

Social Security Administration (“SSA”) on October 7, 2015, and an application for

SSI on November 17, 2015. After they were initially denied, McGaster requested a

hearing before an Administrative Law Judge (“ALJ”) with the SSA’s Office of

Disability Adjudication and Review, which was held on February 22, 2017. On

August 9, 2017, the ALJ issued an unfavorable decision on McGaster’s applications,

finding him not disabled under the Social Security Act and thus not entitled to

benefits. (See R. 10 – 24).

      The Commissioner’s decision on McGaster’s applications became final when

the Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on June 14, 2018. (R. 1 – 5). McGaster

subsequently brought this action under § 405(g) and § 1383(c)(3) for judicial review

of the Commissioner’s final decision.     See 42 U.S.C. § 1383(c)(3) (“The final


1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

3 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 17, 18).
determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this title

to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such

decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir.

2007) (“The settled law of this Circuit is that a court may review, under sentence

four of section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). However, the Court “ ‘may not decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the [Commissioner].’ ”

Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)
(alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983))). “ ‘Even if the evidence preponderates against the [Commissioner]’s

factual findings, [the Court] must affirm if the decision reached is supported by

substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990)).

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4 “In determining whether substantial evidence exists, [a



4      Nevertheless, “[m]aking district courts dig through volumes of documents
and transcripts would shift the burden of sifting from petitioners to the courts.
With a typically heavy caseload and always limited resources, a district court
cannot be expected to do a petitioner’s work for him.” Chavez v. Sec'y Fla. Dep't of
Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings).
“[D]istrict court judges are not required to ferret out delectable facts buried in a
massive record,” id., and “ ‘[t]here is no burden upon the district court to distill
every potential argument that could be made based on the materials before it…’ ”
Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir. 2012) (per curiam)
(Fed. R. Civ. P. 56 motion for summary judgment) (quoting Resolution Trust Corp.
v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc)) (ellipsis added).
       Moreover, the Eleventh Circuit Court of Appeals, whose review of Social
Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84 F.3d
1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error not
fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs.,
court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative

decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).



26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals]
will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”).
         However, the “substantial evidence” “standard of review applies only to

findings    of   fact.   No   similar   presumption    of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the

Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).            This Court

“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260     (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994).

         In sum, courts “review the Commissioner’s factual findings with deference
and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).       However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

      Eligibility for DIB and SSI requires that the claimant be disabled. 42
      U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if she is
      unable “to engage in any substantial gainful activity by reason of a
      medically determinable physical or mental impairment ... which has
      lasted or can be expected to last for a continuous period of not less than
      12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per

curiam) (unpublished).5

       The Social Security Regulations outline a five-step, sequential
      evaluation process used to determine whether a claimant is disabled:
      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant's RFC, age, education, and work
      experience.




5In this Circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)).    “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985).       Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,


6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts.   In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that McGaster met the applicable insured
status requirements through June 30, 2016, and that he had not engaged in

substantial gainful activity since the alleged disability onset date of May 2, 2015.7

(R. 17). At Step Two, the ALJ determined that McGaster had the following severe

impairments: degenerative disc disease of the cervical spine with radiculopathy;

lumbago; extruded disc of the cervical spine with severe neuroforaminal stenosis

and indentation of the spinal cord; brachial neuritis; congenital pes planus bilateral

feet; chronic pain syndrome; and scoliosis of the thoracic spine. (R. 17 – 18). At

Step Three, the ALJ found that McGaster did not have an impairment or

combination of impairments that met or equaled the severity of a specified

impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P.

(R. 18).

        At Step Four, 8 the ALJ determined that McGaster had the residual



7“For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured. 42 U.S.C. §
423(a)(1)(A) (2005). For SSI claims, a claimant becomes eligible in the first month
where she is both disabled and has an SSI application on file. 20 C.F.R. § 416.202–
03 (2005).” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam).

8   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
functional capacity (RFC) “to perform less than the full fange [sic] of sedentary work

as defined in 20 CFR 404.1567(a) and 416.967(a)[,]”9 with the following limitations:

McGaster “can lift/carry up to ten pounds occasionally[;] can sit for eight-hours in a

regular eight-hour workday[;] can stand/walk for two hours at one time and a

maximum of two hours per eight-hour workday[;] can push/pull arm controls[;] is

unable to climb ladders, ropes, or scaffolds[;] is unable to crawl[;] cannot perform

overhead work[;] can reach in other directions occasionally[;] cannot operate

handheld vibratory equipment like a jackhammer[;] should not work around

unprotected heights[; and] can handle, finger and feel frequently.” (R. 18 – 22).

      Based on this RFC, the ALJ determined that McGaster was unable to

perform any past relevant work.       (R. 60).   At Step Five, after considering the


      step…20 C.F.R. § 404.1520(e).

      If the claimant can return to her past relevant work, the ALJ will
      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

9 “To determine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4.
See also 20 C.F.R. §§ 404.1567, 416.967.
testimony of a vocational expert,10 the ALJ found that there exist a significant

number of jobs in the national economy that McGaster could perform given his RFC,

age, education, and work experience.    (R. 23 – 24).   Thus, the ALJ found that

McGaster was not disabled under the Social Security Act. (R. 24).

                                  IV.   Analysis

      McGaster claims that the ALJ’s RFC is not supported by substantial

evidence,11 presenting a host of arguments in support. First, he asserts that “[t]he

medical evidence of record supports a more limiting residual functional capacity

than the one assigned by the” ALJ. (Doc. 13 at 4). Even if true, that alone would

not mandate a finding of reversible error. “The court need not determine whether it

would have reached a different result based upon the record” because “[e]ven if we

find that the evidence preponderates against the [Commissioner]'s decision, we

must affirm if the decision is supported by substantial evidence.”        Barnes v.

Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam). See also Edwards v.

Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991) (under the substantial evidence

standard, “we do not reverse the [Commissioner] even if this court, sitting as a



10“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to
establish whether someone with the limitations that the ALJ has previously
determined that the claimant has will be able to secure employment in the national
economy.” Phillips, 357 F.3d at 1240.

11McGaster erroneously claims that the RFC determination was made “at the fifth
step of the sequential evaluation.” (Doc. 13 at 2). As noted previously, the RFC is
determined at Step Four, where the burden remains with a claimant to show an
inability to perform past relevant work.
finder of fact, would have reached a contrary result…”); Hunter v. Soc. Sec. Admin.,

Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“In light of our deferential review,

there is no inconsistency in finding that two successive ALJ decisions are supported

by substantial evidence even when those decisions reach opposing conclusions.

Faced with the same record, different ALJs could disagree with one another based

on their respective credibility determinations and how each weighs the evidence.

Both decisions could nonetheless be supported by evidence that reasonable minds

would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991)

(“Substantial evidence may even exist contrary to the findings of the ALJ, and we

may have taken a different view of it as a factfinder. Yet, if there is substantially

supportive evidence, the findings cannot be overturned.”); Edlund v. Massanari, 253

F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence

is susceptible to more than one rational interpretation, the court may not substitute

its judgment for that of the Commissioner.”). Therefore, the Court need not concern

itself with what other factual conclusions a record could reasonably support; rather,

what matters is “whether there is substantial evidence in the record as a whole to

support the [Commissioner]’s findings.” Owens, 748 F.2d at 1514.

      “To a large extent, M[cGaster] questions the ALJ’s RFC determination based

solely on the fact that []he has [various impairments]. However, the mere existence

of these impairments does not reveal the extent to which they limit h[is] ability to

work or undermine the ALJ’s determination in that regard.” Moore, 405 F.3d at

1213 n.6. While McGaster correctly observes that an ALJ “cannot simply cherry-
pick facts that support a finding of non-disability while ignoring evidence that

points to a disability finding[,]” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010)

(per curiam), “there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in his decision, so long as the ALJ’s decision ... is not a broad

rejection which is not enough to enable [a reviewing court] to conclude that the ALJ

considered [the claimant’s] medical condition as a whole.” Mitchell v. Comm'r, Soc.

Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d

1206, 1211 (11th Cir. 2005) (per curiam) (quotation and brackets omitted)). See also

Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981) (ALJ must analyze all

evidence but need only explain the weight given to “obviously probative” exhibits).

Thus, in a similar vein, McGaster cannot show error simply by cherry-picking facts

from the record that are more supportive of a finding of disability. Cf. Owens, 748

F.2d at 1514 (“[W]e evaluate the [Commissioner]'s findings in light of the entire

record, not only that evidence which supports her position.” (emphasis added)).

Indeed, simply citing various portions of the record, without explaining how they

detract from specific findings in the ALJ’s decision, effectively invites the Court to

decide the facts anew, reweigh the evidence, or substitute its judgment for the

Commissioner’s, which it may not do. Winschel, 631 F.3d at 1178.

      McGaster also argues that the ALJ improperly assigned only “some weight”

to the medical opinion of consultative examining orthopedist Dr. Suanne White-

Spunner. 12 The ALJ rejected the “most restrictive limitations” in Dr. White-



12    “ ‘Medical opinions are statements from physicians and psychologists or other
acceptable medical sources that reflect judgments about the nature and severity of
[the claimant's] impairment(s), including [the claimant’s] symptoms, diagnosis and
prognosis, what [the claimant] can still do despite impairment(s), and [the
claimant's] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79
(quoting 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of
medical opinion sources: (1) treating physicians; (2) nontreating, examining
physicians; and (3) nontreating, nonexamining physicians.” Himes v. Comm'r of
Soc. Sec., 585 F. App'x 758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing
20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions,
the ALJ must consider a number of factors in determining how much weight to give
to each medical opinion, including (1) whether the physician has examined the
claimant; (2) the length, nature, and extent of a treating physician's relationship
with the claimant; (3) the medical evidence and explanation supporting the
physician’s opinion; (4) how consistent the physician’s opinion is with the record as
a whole; and (5) the physician’s specialization. These factors apply to both
examining and non-examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586
F. App'x 521, 523 (11th Cir. 2014) (per curiam) (unpublished) (internal citations
and quotation marks omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) &
(e)). “These factors must be considered both singly and in combination. Presence or
absence of a single factor is not, in itself, conclusive.” Bloodsworth, 703 F.2d at
1240 (citation omitted). While “the ALJ is not required to explicitly address each of
those factors[,]” Lawton v. Comm'r of Soc. Sec., 431 F. App'x 830, 833 (11th Cir.
2011) (per curiam) (unpublished), “the ALJ must state with particularity the weight
given to different medical opinions and the reasons therefor.” Winschel, 631 F.3d at
1179. An “ALJ may reject any medical opinion if the evidence supports a contrary
finding.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per curiam).
       “The opinion of a treating physician…‘must be given substantial or
considerable weight unless “good cause” is shown to the contrary.’ ” Phillips, 357
F.3d at 1240 (quoting Lewis, 125 F.3d at 1440)). On the other hand, the opinions of
non-treating physicians “are not entitled to deference ...” McSwain v. Bowen, 814
F.2d 617, 619 (11th Cir. 1987) (per curiam). Accord Everett v. Soc. Sec. Admin.,
Comm'r, No. 18-13697, 2019 WL 2522201, at *2 (11th Cir. June 19, 2019) (per
curiam) (unpublished) (“Opinions by one-time examiners are not entitled to
deference or special consideration.” (citing McSwain, 814 F.2d at 619)); Machuat v.
Acting Comm'r of Soc. Sec., 773 F. App'x 490, 492 (11th Cir. 2019) (per curiam)
(unpublished) (“As a one-time examiner, Dr. Rodriguez’s opinions were unentitled to
deference.” (citing McSwain, 814 F.2d at 619)); Brock v. Comm'r, Soc. Sec. Admin.,
758 F. App’x 745, 750 (11th Cir. 2018) (per curiam) (unpublished) (“[T]he opinions of
non-treating examiners are not entitled to deference or special consideration.”
(citing McSwain, 814 F.2d at 619)); Santos v. Soc. Sec. Admin., Comm'r, 731 F.
App'x 848, 857 (11th Cir. 2018) (per curiam) (unpublished) (“An ALJ generally gives
an opinion from an examining physician greater weight than a non-examining
physician, but the agency's rules do not provide that an examining physician's
Spunner’s opinion because Dr. White-Spunner “noted that there were ‘very few

objective findings’ to support the limitations.   Additionally, Dr. White-Spunner

indicated that [McGaster]’s effort was inconsistent during the consultative

examination.” (R. 22). Upon consideration, the undersigned agrees with McGaster

that the ALJ did not provide adequate reasons for partially discounting Dr. White-

Spunner’s opinion.

      An ALJ’s decision must be both “reasonable and supported by substantial

evidence[,]” and such a determination must be made based on “the record as a

whole…” Henry v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per

curiam) (quotation marks omitted).        Moreover, “the ALJ must state with

particularity the weight given to different medical opinions and the reasons

therefor[,]” Winschel, 631 F.3d at 1179; the Court cannot affirm an ALJ’s decision

in this regard based on reasons the ALJ did not articulate. See Motor Vehicle Mfrs.

Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983) (“[T]he

courts may not accept … post hoc rationalizations for agency action.”); Owens, 748

F.2d at 1516 (“We decline … to affirm simply because some rationale might have

supported the ALJ’s conclusion. Such an approach would not advance the ends of




opinion may receive ‘controlling weight’ as a treating source might.”).
       On January 18, 2017, the SSA substantially revised the regulations
governing how the Commissioner considers medical opinions; however, those
revisions apply only to claims filed on or after March 27, 2017, and are thus
inapplicable to McGaster's present applications. See 20 C.F.R. §§ 404.1520c,
416.920c; 82 Fed. Reg. 5844-01, 2017 WL 168819.
reasoned decision making.” (footnote omitted)). 13       The ALJ rejected the more

limiting aspects of Dr. White-Spunner’s opinion based solely on its purported

inconsistency with Dr. White-Spunner’s notes, without claiming it was inconsistent

with other portions of the record. However, considering Dr. White-Spunner’s notes

and opinion as a whole, the ALJ’s claimed inconsistencies do not provide substantial

evidence for partially discounting the opinion.

      The ALJ’s assertion that Dr. White-Spunner noted “very few objective

findings” to support the “most restrictive limitations” in her opinion misquotes, and

omits important context from, Dr. White-Spunner’s statements.               Dr. White-

Spunner’s full remark was:

      [McGaster] has documented herniation of the cervical spine that could
      account for his pain. He has surprisingly few objective findings such
      as changes and reflexes or muscle atrophy. In spite of this I think he
      has substantial pain from the disc. He is capable of activities, however
      I think his speed will be diminished to a point where he is not
      employable.


13 See also Dempsey v. Comm'r of Soc. Sec., 454 F. App’x 729, 733 (11th Cir. 2011)
(per curiam) (unpublished) (“The Commissioner argues that Dr. Janush's opinion
was rendered two years after Dempsey's last insured date and there is no specific
medical evidence that Dempsey had mental limitations during the period she was
insured. However, the ALJ did not offer this explanation in his decision. We cannot
affirm based on a post hoc rationale that ‘might have supported the ALJ's
conclusion.’ See Owens, 748 F.2d at 1516.”); Hubbard v. Colvin, 643 F. App’x 869,
873 (11th Cir. 2016) (per curiam) (unpublished) (“Despite identifying multiple
‘careless’ errors in the ALJ's opinion, the district court relied on Hubbard's work
history, ‘along with his ability to perform basic personal tasks like driving, paying
bills, and performing self-care functions,’ to affirm the ALJ's decision ... [I]n relying
on evidence of Hubbard's ability ‘to perform basic personal tasks,’ the district court
affirmed based on its own post hoc rationale. However, we decline to affirm using
reasoning that ‘might have supported the ALJ's conclusion’ but was not offered by
the ALJ himself. See Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per
curiam).”).
(R. 287). From her full statement, it is apparent that, in her professional judgment,

Dr. White-Spunner believed McGaster’s cervical spine herniation, itself an objective

finding, was indicative of disabling pain, despite the lack of additional bolstering

objective indicators “such as changes and reflexes or muscle atrophy.” 14 This

reading is bolstered by Dr. White-Spunner’s use of the word “surprisingly” (which

the ALJ misquoted as “very”), suggesting that Dr. White-Spunner believed this

condition was of such severity in itself that it should have resulted in other

observable effects. Considering the entirety of Dr. White-Spunner’s statement, the

ALJ’s interpreting it to simply note “very few objective findings” is an unreasonably

broad determination that does not substantially support her decision to partially

reject Dr. White-Spunner’s opinion.15

      The ALJ’s finding that McGaster’s “effort was inconsistent during the

consultative examination” – which appears to imply a deliberate attempt to


14In the context of analyzing a claimant’s subjective complaints regarding pain, an
objectively determinable medical condition by itself can support allegations of
disabling pain if it is of sufficient severity. See Holt v. Sullivan, 921 F.2d 1221,
1223 (11th Cir. 1991) (per curiam) (“This court has established a three part ‘pain
standard’ that applies when a claimant attempts to establish disability through his
or her own testimony of pain or other subjective symptoms. The pain standard
requires (1) evidence of an underlying medical condition and either (2) objective
medical evidence that confirms the severity of the alleged pain arising from that
condition or (3) that the objectively determined medical condition is of such a
severity that it can be reasonably expected to give rise to the alleged pain.”).

15 The ALJ also cited Dr. White-Spunner’s notes as indicating McGaster reported he
“is able to drive a car and shop for groceries” (R. 21). However, this omits the fact
that Dr. White-Spunner also noted that McGaster reported it “hurts” to do those
activities “so he doesn’t do it.” (R. 284 – 285). These notes are consistent with
McGaster’s hearing testimony (see R. 44 – 46), and McGaster’s claim that he avoids
doing activities he would otherwise be capable of because of his pain tends to
support, not detract from, Dr. White-Spunner’s opinion.
manipulate results – is also insubstantial considering Dr. White-Spunner’s notes as

a whole. With regard to this purported “inconsistent efforts,” Dr. White-Spunner

noted:

         Initial exam of the cervical spine, he would only allow very limited
         motion. His flexion was only about 10º. As we proceeded through the
         remainder had [sic] this exam, he was noted to drop his chin all the
         way to the chest level. His rotation was also improved when observing
         him reaching to the right to get his clothing. It was twice what we
         found in exam.

(R. 287).     However, Dr. White-Spunner gave no indication she believed that

McGaster was malingering or otherwise intentionally amplifying his impairments,

nor did she qualify her findings due to McGaster’s purported “inconsistent efforts.”

Indeed, Dr. White-Spunner was quite aware of those “inconsistent efforts,”

incorporated the aforementioned observations into her scoring of McGaster’s range

of motions by changing initial scores for cervical spine flexion and right lateral

spine movements to account for the increased range of motion observed. (See R.

288). Considering her notes and opinion as a whole, there is no reason to believe

that Dr. White-Spunner did not already account for McGaster’s “inconsistent

efforts” in rendering her opinion.16 Thus, those purported “inconsistent efforts” did


16 See Kirkland v. Colvin, No. CV 15-00046-N, 2016 WL 632582, at *7 (S.D. Ala.
Feb. 17, 2016) (holding that “ALJ was not free to infer magnification at [medical]
examination” based on fact that the claimant initially “demonstrated no ability to
flex her lumber [sic] spine much less get out of her chair” but later “could bend over
80 degrees to get her handbag off the floor[,]” “when [the physician] himself made
no such suggestion in his objective observations” (quotation omitted)); Cooke v.
Colvin, No. CV 14-00584-N, 2016 WL 110510, at *9 (S.D. Ala. Jan. 8, 2016)
(disapproving of an ALJ “making his own use of the Diagnostic and Statistical
Manual of Mental Disorders (4th Ed.)[ to] independently determine that
malingering ‘should be strongly suspected’ ” by a claimant during a consultative
not provide substantial reason to partially discount Dr. White-Spunner’s opinion.

      Even when considered together, the ALJ’s stated reasons for partially

rejecting Dr. White-Spunner’s opinion do not add up to substantial evidence

supporting that decision. And given that Dr. White-Spunner’s opinion appears to

suggest greater limitations than those found by the ALJ, the ALJ’s failure to

provide adequate reasons for rejecting the opinion’s more limiting aspects cannot be

considered harmless. Accordingly, reversible error has been shown in that regard.17

      McGaster requests that the Commissioner’s decision “be reversed and

[McGaster] found disabled[,]” and only requests a remand for further proceedings in

the alternative. (Doc. 13 at 9). The United States Supreme Court has cautioned

that a court reviewing an agency decision “is not generally empowered to conduct a

de novo inquiry into the matter being reviewed and to reach its own conclusions

based on such an inquiry. Rather, the proper course, except in rare circumstances,

is to remand to the agency for additional investigation or explanation.” INS v.

Orlando Ventura, 537 U.S. 12, 16 (2002) (citation and quotations omitted). In the

context of Social Security judicial review specifically, the Eleventh Circuit has

recognized that generally remand to the Commissioner for further proceedings is

warranted where “the ALJ has failed to apply the correct legal standards.” Davis v.

Shalala, 985 F.2d 528, 534 (11th Cir. 1993). While this Court may enter an order


examination, when the examining psychologist “expressly ruled out malingering
and dissembling” and the ALJ failed to “even acknowledg[e that] determination … ,
much less articulat[e] reasons to discredit it…”).

17The undersigned finds it unnecessary to address the remainder of McGaster’s
claims of error in light of this finding of reversible error.
“awarding disability benefits where the [Commissioner] has already considered the

essential evidence and it is clear that the cumulative effect of the evidence

establishes disability without any doubt[,]” id., McGaster has failed to convince the

undersigned that this standard is met here.18

      Accordingly, the Court finds that the Commissioner’s final decision denying

McGaster’s applications for benefits is due to be REVERSED and REMANDED to

the Commissioner under sentence four of § 405(g) for further administrative

proceedings consistent with this decision.



18 Compare Carnes v. Sullivan, 936 F.2d 1215, 1219 (11th Cir. 1991) (“The
credibility of witnesses is for the Secretary to determine, not the courts…The
decision of the Secretary here, however, rests not so much on the credibility of the
‘history of pain; presented by Carnes, as on the adoption of a legal standard
improper under Listing 10.10(A). []The record in this case is fully developed and
there is no need to remand for additional evidence. Based on the facts adduced
below and after application of the proper legal standard, we hold that claimant met
the requirements of Listing 10.10(A) as early as 1982.”), with Broughton v. Heckler,
776 F.2d 960, 962 (11th Cir. 1985) (per curiam) (“Though we have found that the
ALJ erred in his application of the legal standards, at this time we decline to enter
an order requiring entitlement to disability benefits. While it is true that the
opinions of Drs. Todd and Raybin provide strong evidence of disability, it is at least
arguable that the report of Dr. Morse is to the contrary. Consequently, it is
appropriate that the evidence be evaluated in the first instance by the ALJ
pursuant to the correct legal standards.”), and Hildebrand v. Comm'r of Soc. Sec.,
No. 6:11-CV-1012-ORL-31, 2012 WL 1854238, at *7 (M.D. Fla. May 4, 2012) (“The
errors noted here compel a return of the case to the Commissioner to evaluate the
evidence and make findings in the first instance. For the reasons set forth above,
the Court finds that certain of the conclusions of the ALJ were not made in
accordance with proper legal standards and are not supported by substantial
evidence. The Court does not find that only one conclusion can be drawn from the
evidence; but that the conclusion that was drawn did not meet the standard of
review. Under such a circumstance, it would not be appropriate for this Court to
substitute its opinion of the weight to be given the evidence for that of the
Commissioner. While the Court has the power to do just that in an appropriate
case, the Court finds this is not such a case.”), report and recommendation adopted,
No. 6:11-CV-1012-ORL-31, 2012 WL 1854249 (M.D. Fla. May 21, 2012).
                                  V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying McGaster’s October 7, 2015 application for a

period of disability and DIB, and his November 17, 2015 application for SSI, is

REVERSED and REMANDED under sentence four of 42 U.S.C. § 405(g), see

Melkonyan v. Sullivan, 501 U.S. 89 (1991), for further administrative proceedings

consistent with this decision. This remand under sentence four of § 405(g) makes

McGaster a prevailing party for purposes of the Equal Access to Justice Act, 28

U.S.C. § 2412, see Shalala v. Schaefer, 509 U.S. 292 (1993), and terminates this

Court’s jurisdiction over this matter.

      Under Federal Rule of Civil Procedure 54(d)(2)(B), should McGaster be

awarded Social Security benefits on the subject applications following this remand,

the Court hereby grants McGaster’s counsel an extension of time in which to file a

motion for fees under 42 U.S.C. § 406(b) until thirty days after the date of receipt of

a notice of award of benefits from the SSA. 19         Consistent with 20 C.F.R. §

422.210(c), “the date of receipt of notice … shall be presumed to be 5 days after the

date of such notice, unless there is a reasonable showing to the contrary.”           If


19 See Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006) (per
curiam) (“Fed. R. Civ. P. 54(d)(2) applies to a § 406(b) attorney's fee claim.”); Blitch
v. Astrue, 261 F. App'x 241, 242 n.1 (11th Cir. 2008) (per curiam) (unpublished) (“In
Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273 (11th Cir. 2006), we suggested the best
practice for avoiding confusion about the integration of Fed. R. Civ. P. 54(d)(2)(B)
into the procedural framework of a fee award under 42 U.S.C. § 406 is for a plaintiff
to request and the district court to include in the remand judgment a statement
that attorneys fees may be applied for within a specified time after the
determination of the plaintiff's past due benefits by the Commission. 454 F.3d at
1278 n.2.”).
multiple award notices are issued for the subject applications, the time for filing a §

406(b) fee motion shall run from the date of receipt of the latest-dated notice.

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 19th day of September 2019.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE
